Citation Nr: 1536055	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for left shoulder disability. 


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1987 to July 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction resides with the Montgomery, Alabama RO.  

The Veteran testified before the undersigned in a May 2015 videoconference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the June 2013 statement of the case, the Veteran submitted additional evidence, for which a waiver of initial RO consideration was provided in June 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's service-connected left (minor) shoulder disability is manifested by pain with decreased range of motion greater than 25 degrees from the side and without ankylosis or fibrous union of the humerus. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran letters in February 2011 that informed him of the requirements needed to establish an increased rating for the claims on appeal.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private and VA treatment records, and the Veteran's statements, to incldue his testimony from the May 2015 Board hearing.

In addition, the Veteran has been afforded a VA examination on the issue of increased rating for the service-connected left shoulder disability.  VA provided the Veteran with an examination in March 2011.  The Veteran's history was taken and an examination was conducted that included specific clinical findings.  Conclusions reached and diagnoses given were consistent with the examination report.  The Veteran also submitted a private medical examination in May 2015 from Dr. J.C.   For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected left shoulder disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.


As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's left shoulder disability includes a diagnosis of bursitis and has been rated under Diagnostic Codes 5019-5203.  Bursitis is rated under Diagnostic Code 5019, which states that it will be rated on limitation of motion of the affected parts as degenerative arthritis (Diagnostic Code 5003). 

Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). Diagnostic Code 5203 refers to impairment of the clavicle or scapula.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 
38 C.F.R. §§ 4.20, 4.21 (2015).  Other potentially applicable Diagnostic Codes are Diagnostic Code 5201 (limitation of motion of the arm) and Diagnostic Code 5202 (other impairment of the humerus).

The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these Diagnostic Codes.  As the Veteran is right handed, his shoulder disability will be evaluated under the rating criteria for the minor joint.

Diagnostic Code 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

As Diagnostic Code 5203 provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint, the regulatory criteria in Diagnostic Code 5201, the Diagnostic Code for limitation of motion of the arm, are also applicable.  Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or when motion of the major arm is limited midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2015).

Diagnostic Code 5202 provides for a 20 percent rating for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or malunion of the humeral head with moderate deformity; or for frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus, or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

The evidence includes private treatment records from The Orthopedic Group dated in 2009.  An April 2009 treatment note shows that the Veteran complained of chronic left shoulder pain, to incldue overhead pain and pain at night.  It was noted that the Veteran had moderately positive impingement findings with mild cuff weakness.  Range of motion was intact.  A following April 2009 MRI showed large full thickness tearing with retraction.  

The Veteran underwent a VA examination in March 2011.  During the evaluation, the Veteran reported symptoms of weakness after exercise and pain with any overhead movement.  He reported instability of the left shoulder, but did not use any assistive devices.  He also reported that the day before the exam, his shoulder popped and he experienced increased pain while drying himself after showering.  The Veteran stated that it "feels like there's a catch."  He denied receiving treatment for the left shoulder in the past 12 months.  Upon physical examination, the examiner noted that the Veteran was right hand dominant.  Range of motion testing after repetitive use showed forward flexion of the left shoulder to 85 degrees, abduction was to 75 degrees, external rotation was to 80 degrees, and internal rotation was to 45 degrees.  Range of motion was limited by pain and there was tenderness to palpation over the left shoulder AC joint.  There was no deformity, misalignment, drainage, edema, redness, heat, spasms, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  X-rays showed no signs of fracture.  Bone density and glenoid were normal.  The examiner noted that there was no loss of function with repetitive use, except as noted above.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.

The Veteran submitted a private medical evaluation from Dr. J.C. in May 2015.  During the evaluation, the Veteran reported that he had pain when moving the shoulder and experienced an occasional catching sensation.  Upon physical examination, Dr. J.C. noted that the Veteran had "slight" limitation of motion.  He had extreme pain in both shoulders above 80 degrees of abduction with mild weakness and a sensation of the shoulders catching or locking.  The Veteran also had AC joint tenderness, particularly in the left shoulder.  X-rays of the left shoulder showed some superior migration of the humeral head.  

During the May 2015 Board hearing, the Veteran testified that he had limited mobility in the left shoulder, restricted movements, and guarded movement.  He also reported pain and stiffness and subluxation.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability.  To receive an increased rating for his left (minor) shoulder extremity, the Veteran would need to show fibrous union of the humerus under Diagnostic Code 5202.  Based on the evidence of record, the Board finds that this degree of symptomatology is not shown. 

Further, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's left shoulder disability have not been met under Diagnostic Code 5201 (limitation of motion of the arm).  The March 2011 VA examination report reveals that, even after reparative use, the Veteran was able to achieve at least 85 degrees of flexion and abduction was to 75 degrees, i.e., he was capable of reaching the arm to a point above midway between side and shoulder level.  In order to be entitled to the next higher evaluation of 30 percent, under Diagnostic Code 5201, limitation of motion of the arm must be to 25 degrees from side.  This has not been demonstrated.

The evidence, to incldue x-ray and MRI findings, has also not demonstrated ankylosis of the left shoulder.  As such, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation) is not for application.

Moreover, a higher rating under Diagnostic Code 5203 (impairment of the clavicle or scapula) is not warranted as a 20 percent rating is the highest evaluation possible under that code.

The Board has considered DeLuca, supra, in reaching its conclusion in this case, and, although the Veteran's left shoulder is symptomatic, he has considerable range of motion despite his complaints.  In this case, there is evidence of painful motion, which could further limit functional ability during flare-ups, especially with overhead motion.  However, neither the Veteran nor the examiner established that pain or flare-ups result in functional loss that would equate to limited motion of the left shoulder to 25 degrees from side.  Therefore, the 20 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss. As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide a basis for the assignment of a higher rating under these circumstances. Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  In this case, he is already being adequately compensated for pain.

For these reasons, and after a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for a left shoulder disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. 

In this case, the medical evidence does not demonstrate symptoms of the Veteran's left shoulder disability that would render the schedular criteria inadequate.  
With regard to the left shoulder disability, the Veteran assigned a rating which reasonably contemplated all of his symptoms, including most significantly pain and limitation of motion.  As such, the assigned rating reasonably contemplates the Veteran's symptoms and referral for extraschedular consideration is not warranted.
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board finds, however, that a claim for a TDIU has not been raised in this case.  The Veteran has not raised the issue of TDIU or asserted unemployability.  Additionally, an April 2009 VA foot and ankle examination noted that the Veteran was retired.  Therefore, the Board finds that the issue of a TDIU by reason of service-connected disability is not reasonably raised in this matter.



ORDER

An increased rating in excess of 20 percent for left shoulder disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


